 It gives me great pleasure to greet all of you here, on behalf of the Haitian people and, with a sense of joy, to address the most heartfelt congratulations to Mr. Amara Essy, Minister of Foreign Affairs of Cote d’Ivoire, on his election to the presidency of the General Assembly at its forty-ninth session. Mr. President, as I wish you every measure of success, I wish to make a point of assuring you of the fullest cooperation of the delegation of Haiti.
To Ambassador Samuel Insanally, I address my compliments for having so masterfully guided the work of the Assembly at its forty-eighth session.
Our congratulations and appreciation also go to the Secretary-General, Mr. Boutros Boutros-Ghali. I thank him with all my heart for the ties of solidarity he has woven with the Haitian people.
To all my dear friends throughout the international community, I address my heartfelt thanks for the support they have given the Haitian people throughout these last three years.
Allow me to address a word of special appreciation to President Bill Clinton, to our special friends the United States, Canada, France, Venezuela, Argentina and to all the States, especially those of the Caribbean Community and common market (CARICOM), that have contributed to the implementation of Security Council resolution 940 (1994) and of the Governors Island Agreement. How happy I am to salute all of you and to thank you lavalassly.
In 11 days I shall be in Haiti - at last. Thanks to the heroic courage of the Haitian people and thanks to your solidarity, we will soon be back. Your eyes and our own will contemplate the opening of the flowers of democracy. In eleven days I shall invite you to celebrate this festival of reconciliation, of democracy and of peace at home, in Haiti.
Even now, with the peaceful launching of the operation "Uphold Democracy" on 19 September last, a tropical smile has shed light upon the faces of those who espouse and love peace. Together, President Clinton and we have managed to open up a channel of hope after so much suffering.
My hat is off to the Haitian people.
Honor and respect to the 5,000 victims among us. Father Jean-Marie Vincent died so that Haiti could live.

The resistance of the Haitian people has its roots in a historical past where the beacon of liberty has shone day and night. As he was being put on a ship for France, Toussaint Louverture declared quite rightly,
"In overthrowing me, you have only cut down the trunk of the tree of liberty. Its roots will grow back, for they are many and deep."
On the threshold of the bicentennial of our independence, these roots nourish us with the sap of democracy. The Haitian people will never cease in its struggle to guarantee its inalienable and imprescriptible rights to life, liberty and happiness. We will never cease in the struggle to establish a socially just, economically free and politically independent Haitian nation.
Thus, the first black republic of the world, today tom asunder by the coup d’etat of 30 September 1991, is marching resolutely and definitively towards the establishment of a democratic society.
Through diplomacy We attain democracy.
In the face of this grim tragedy that has meant three years of suffering, thorns of pain pierce our hearts. None the less, our people excels at coloring the landscape with hope.
The brave live in hope and the cowardly in fear.
Better late than never: "By following the river you reach the sea", said Plautus as long ago as the second century B.C. To this end, despite the democratic structures set up by Solon and Pittacus in the sixth century B.C., it was necessary to wait for Ephialtes, Cleisthenes and Pericles to achieve the democratization of political life in Athens.
Hope gives life.
We have no fear of the Haiti of the year 2004.
Despite the dreadful spectacle of the last three years, we march towards the year 2004 with optimism. The path that leads there necessarily passes through the historic crossroads where the elections of 16 December 1990 and our return to Haiti meet.
Eleven days from now I shall be there, thanks to the determination of the Haitian people and to your solidarity. This is a history worthy of attention, and there is no history worthy of attention other than that of free peoples. The history of peoples subjugated to despotism is no more than a collection of anecdotes.
Eleven days from now we shall be there. A brilliant light, that of reconciliation, will dazzle us. Between violence and vengeance, reconciliation steps in. Between impunity and iniquity, justice steps in. In other words, we the President of the Republic of Haiti clearly and firmly say.
Yes to reconciliation!
No to violence!
No to vengeance!
No to impunity!
Yes to justice!
We shall brew a coffee of reconciliation through the filter of justice so that no trace of violence, no vengeance will be found. 
With reconciliation, all hearts - rich and poor, civilian and soldier - must be embraced by enthusiasm. With reconciliation, our proud eyes must no longer be flooded with tears.
You, parents and friends of our 5,000 victims,
you who endure this crushing yoke,
all of you, rich and poor, soldier and civilian:
soon a stream of light will flood
the deepest wells of your heart.
Surely it is the light of reconciliation.
Otherwise, how can we dispel the gloom of subhuman abjectness? How can we pass from wretchedness to poverty in dignity?
A study of the countries of the third world shows us that 20 per cent of the population in developing countries know hunger every day, 25 per cent are deprived of the essential means of survival, 33 per cent languish in abject poverty. The World Summit for Social Development, to be held in Copenhagen in 1995, must offer new possibilities for alleviating the distress of more than a billion human beings preyed upon by hunger, disease and utter helplessness.
In Haiti in 1994,750,000 children attend school; more than 1,250,000 stay at home or work plots of land. Yet our Constitution stipulates that education is a right of all citizens. It is a duty the State cannot shirk. In these circumstances, 10 years from now we will have to attend to 3,000,000 school-aged children, which will mean increasing the number of teachers from 35,000 to 100,000 and the number of schools from 8,000 to 20,000.
On our return we shall undertake a literacy campaign making it possible to attain a significantly low rate of illiteracy: 5 to 10 per cent. Reconciliation among all is of course imperative. Everywhere and always, reconciliation and peace are intertwined.
The dissolution of the Soviet bloc has favor
favored the opening of a new era after decades of bipolarization. Yet we have the responsibility of protecting peace within our own States. Between 1989 and 1992 there were 82 armed conflicts, only three of which were between States.
In our country, institutionalized violence did not unleash a civil war but, rather, a genocide. Even today, despite the presence of the multinational force, acts of violence against our population continue. The disarming of paramilitary groups, notably FRAPH and its attaches, is indispensable if peace is to reign throughout our country.
This operation is proceeding to the complete satisfaction of the Haitian people. Obviously, the restoration of democracy will bring reconciliation for all, peace to all of us and respect and justice to every single citizen.
Lavalas brings a message of peace.
The guns must fall silent if we are to have peace.
The professionalization of a 1,500-strong army and the creation of a police force that is separate from the army fall within this peace process. Peace must be protected and guaranteed for the sake of the happiness of all Haitian men and women.
Article 265 of our Constitution stipulates:	"The
Armed Forces of Haiti are apolitical". Article 264 says: "They are set up to guarantee the security and territorial integrity of the Republic".
Article 269-1 says:
"The Police must ensure the maintenance of public order and the protection of the lives and the property of the citizenry".
It is time to create a stable environment that will make national reconciliation possible in our land. We shall no longer have an army of 7,000 absorbing 40 per cent of the national budget. Globally speaking, military expenditures have declined considerably over the last six years, at an average rate of 3.6 per cent per annum. Why, then, do we have one soldier for every 1,000 Haitians and 1.8 physicians for every 10,000 inhabitants, while the industrial countries average one physician for every 400 inhabitants?
Once back home, we shall set in motion our program to correct the current health situation where
there are 1,000 physicians for 7 million inhabitants, one nurse for every 2,200 inhabitants, and one hospital bed for every 1,300 inhabitants. Our goal is to care for 8 million Haitians with 2,000 physicians and 8,000 nurses and to increase the number of hospital beds to one for every 400 inhabitants by the year 2004. We will have to open a health center in every district; we shall then have 52. Each municipal area will have its own dispensary. The measures to be adopted will allow us to reduce the infant mortality rate from 135 to 40 per 1,000. The average life expectancy of our population will rise from 54 to 65 years.
Reconciliation and reconstruction are intimately intertwined:
We shall prepare the coffee of reconciliation in the filter of justice so that we shall no longer find any trace of violence or vengeance.
Above and beyond our national boundaries, the tragedies of Rwanda, Burundi and Bosnia-Herzegovina have confronted us day after day. The suffering of one man is the suffering of mankind. Every person represents humanity. Since the end of the Second World War, over 23 million people have been killed in armed conflict. How can one remain indifferent when confronted by the tempests of violence that have scourged so many countries with which we enjoy fraternal ties, such as Liberia, Somalia, Georgia, the Sudan and Armenia, to cite just a few?
Fortunately, certain conflicts have taken a turn towards peace in the course of the last two years. We hail with hope the peace between Israel and Palestine that has begun to emerge in the Middle East, and we likewise salute South Africa, where the first non-racial, free elections have been held.
Neither racial barriers nor barriers of class must exist. On the threshold of the year 2004, the Haitian diaspora - our tenth Department, as it were - is our focus par excellence for celebration of the reconciliation between Haitians and Haiti.
Bravo for our tenth Department. Haiti is the Haitians' greatest wealth. Haiti always will be our "chez nous", our home. Come back home. We can make our homeland as beautiful as a rainbow.
At the present time 17.4 per cent - 740 kilometers - of our roads are paved; the remaining 2,960 kilometers are mud roads. Ten years hence, a network of some 2,500 kilometers of paved roads will link all of our major and secondary cities and towns. Some 3,000 kilometers of local roads will be laid down.
In 1994, only 1.3 per cent of our forest cover remains. At this rate there will be no forests in Haiti by 1998. With the major reforestation drive that we are going to set up, over 6 million trees will be planted each year. By the year 2004, one-third of our territory will be reforested.
It goes without saying that a climate of political stability will allow us to promote economic growth. In 1991, the economic policy and fiscal discipline adopted by the Lavalas government brought in $500,200,000 in customs revenue, domestic revenue and transfers from public enterprises. It was a historic performance for our country. By the year 2004, at a growth rate of 10 per cent per annum, the same revenue would bring in $1.26 billion.
In monetary terms, the results were just as satisfactory: an increase in foreign exchange reserves of $20 million dollars; a decrease in the devaluation of our gourde, the national currency, from 58.8 to 47.6 per cent; inflation reduced from 20 to 12 per cent.
But what remains of these achievements after three years of plunder? The debt ceiling has been raised twice. Inflation is estimated at 60 per cent. Our national currency, the gourde, has been devalued by 300 per cent relative to the dollar. Public finances are in bankruptcy and the public treasury has recorded a $100 million loss for the fiscal years 1992-1994.
This is why there is an absolute need for this reconciliation between Haitians and Haiti, which is a sine qua non for creating a modem State by rebuilding the economy. We have to open up the economy to attract foreign investment and to provide goods at better prices to Haitian consumers. Synergistic relationships between the private sector and the State are indispensable. 

At the level of developing countries, foreign debt has multiplied fifteen-fold in two decades. From $100 billion in 1970, it rose to $650 billion in 1980 and to more than $1.5 trillion in 1992. This debt is an enormous brake on the development of third-world countries. In 1992 these countries had to shoulder debt servicing of $160 billion: more than twice the amount of official development assistance. However, one can see signs of a turn around. In Haiti, back home, payments arrears rose to $42 million in September 1993 and will surpass $81 million in December of this year. After I return, $13 million will be freed up as the government's contribution to the reduction of these arrears.
Setting up a State based on the rule of law also implies reconciliation between Haitians and Haitians: citizens of a country where every man and every woman is a human being, equal before the law. The administration of real justice will free us from the vicious circle of violence and vengeance. Today, the people of Haiti have no access to a system of justice. For our 565 municipal areas, there are only 170 courts and 300 attorneys. However, the rule of law remains an indispensable tool for building the kind of world we aspire to by the year 2004. Between now and then, each and every one of our communal areas will have to get its own court. The number of attorneys will double to 600. A reformed judicial system, backed by an independent, national, civilian police force 10,000 strong, will restore confidence to our citizens. Thus, the restoration of democracy will bring about respect and justice for everyone.
In the year 2004, after 10 years of sound democratic management, we shall have achieved a structured civil society where the bread of tolerance will be shared among political parties, the parliament, elected local officials, trade unions, socio-professional organizations, women on the farms, grassroots organizations, religious and ecclesiastical groups and communities - Protestants, Catholics and practitioners of voodoo alike - cooperatives, nongovernmental organizations, and so forth.
On the threshold of the third millennium, the principle of "One man, one vote" can only accelerate the form and movement of democracy globally. From one-half to three- quarters of the world's population lives under relatively pluralistic and democratic systems of government. In 1993, elections were organized in 45 different countries, sometimes for the very first time.
In Haiti in 2004, we shall already have held four municipal elections, six legislative elections and three
presidential ones. Public administration will already have been strengthened by the modernization of ministries and public institutions. Political life will be more active at the local level because most of the major decisions will be taken at the level of the 565 municipal areas and the 135 municipalities.
Mr. President, distinguished diplomats and dear friends in the international community, thanks to your support and the determination of the Haitian people, we shall soon see that brighter tomorrow.
Created to spare the world from the scourge of a new world war, the United Nations has, over the years, seen its role expand and its responsibilities take on ever increasing importance in a totally changed international setting. As we gather here for this forty-ninth session, on the eve of the commemoration of the United Nations fiftieth anniversary, I would voice the hope that the Organization may always respond effectively to the new challenges the world will proffer.
To the people of Haiti, the children of Haiti, the source of our pride and our dignity, I say "To save our beloved Haiti, let us all be united beneath that spreading palm, topped with the crown of freedom, the shadow of whose fronds protects those words inscribed in golden letters: ’Unity is strength.
Our universe is expanding. The hundred billion galaxies of which it is composed are speeding farther and farther apart while we Haitians, men and women, are moving closer and closer together. Our slogan is: "Reconciliation of one and all and justice for all."
In its elliptical orbit around the Sun the Earth moves at 30 kilometers a second. May the land of Haiti revolve around the sun of justice at like speed.
We are all present at this rendezvous of reconciliation, setting forth together towards the year 2004, the bicentenary of our independence. I say:
"Spread the word among you, without violence or vengeance. Let us triumph through gentle democracy. I count on you, and you can count on me. For now, farewell - soon we will meet again.

"Alone, we are weak. Together, we are strong. United we are Lavalas."


